Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Potomac Medical Equipment, Inc.
(Supplier No. 1265740001),
Petitioner,

v.

Centers for Medicare & Medicaid Services.
Docket No. C-13-1356
Decision No. CR3268

Date: June 20, 2014

DECISION

Palmetto GBA National Supplier Clearinghouse (NSC), an administrative contractor
acting on behalf of the Centers for Medicare & Medicaid Services (CMS), determined
that Petitioner, Potomac Medical Equipment, Inc., was not operational and failed to
comply with Supplier Standard 7. Because NSC revoked Petitioner’s Medicare billing
privileges, Petitioner requested a hearing before an administrative law judge to dispute
NSC’s determination. For the reasons stated below, I affirm NSC’s determination to
revoke Petitioner’s Medicare billing privileges.

I. Background and Procedural History

John Dwyer, Petitioner’s sole shareholder and owner, established Petitioner in 1999.
Petitioner Exhibit (P. Ex.) 1, at 1. For 14 years, Petitioner was enrolled in the Medicare
program as a supplier of durable medical equipment, orthotics, prosthetics, and supplies
(DMEPOS). CMS Ex. 4, at 1. Until April 23, 2013, Petitioner’s office was located at
19415 Deerfield Avenue, Suite 204, Lansdowne, Virginia 20176 (19415 Deerfield
Avenue). CMS Ex. 4, at 1. After that time, Petitioner’s address has been 41338
Raspberry Drive, Leesburg, Virginia 20176 (41338 Raspberry Drive). CMS Ex. 4, at 2.

On April 25, 2013, an inspector with NSC attempted to conduct an unannounced
inspection of Petitioner’s office at 19415 Deerfield Avenue. CMS Ex. 2. The inspector
noted the following in her report: “Supplier has vacated this location. There was no sign
or indication left as to if or where the supplier relocated too [sic].” CMS Ex. 2, at 7.
Based on this information, NSC issued a June 5, 2013 initial determination to revoke
Petitioner’s Medicare billing privileges based on a failure to maintain a facility on an
appropriate site (42 C.F.R. § 424.57(c)(7)) and a failure to be operational (42 C.F.R.

§ 424.535(a)(5)(ii)). CMS Ex. 3, at 1-2. NSC established a retroactive revocation
effective date of April 25, 2013, and a two-year reenrollment bar. CMS Ex. 3, at 1.

Petitioner, through its owner, filed a timely request for reconsideration. CMS Exs. 4; 5.
In the reconsideration request, Petitioner admitted that the 19415 Deerfield Avenue
location was vacant on April 25, 2013, because Petitioner had moved to the 41338
Raspberry Drive location on April 23, 2013. CMS Ex. 4, at 1. Petitioner asserted that it
mailed a Form CMS-855S to NSC on May 14, 2013, in which it informed NSC of
Petitioner’s change in address. CMS Ex. 4, at 1. Petitioner enclosed with the
reconsideration request a copy of a Form CMS-855S signed on May 14, 2013. CMS
Ex. 4, at 3-9.

Ina July 24, 2013 reconsidered determination, an NSC hearing officer upheld the
revocation. The NSC hearing officer indicated that the location on file with NSC on the
date of the attempted inspection was 19415 Deerfield Avenue, and that “after examining
the information on file with the NSC, there is no indication that [Petitioner] submitted the
required change of information CMS 855S application for the change of location.” CMS
Ex. 6, at 2. The NSC hearing officer noted that she asked Petitioner’s owner during a
telephone call “if he had any postal or mailing documentation that would substantiate that
the change of information had been received at the NSC. [Petitioner’s owner] stated that
he did not have any documents to submit for verification.” CMS Ex. 6, at 3. The hearing
officer then concluded:

The fact remains that the site inspector could not access
[Petitioner’s] facility to verify compliance with the supplier
standards because the facility location on file with NSC was
non-operational. The supplier location must be accessible
and staffed... . It is found by this hearing officer that the
NSC was appropriate in its revocation based upon the

information on file
file for [Petitioner]
standard number 7.

CMS Ex. 6, at 3.

with NSC at the time. Review of the case
does not verify compliance with supplier

Petitioner, through counsel, timely filed a request for a hearing (RFH) before an

administrative law judge. In the RFH, Petitioner asserted that the NSC hearing officer

incorrectly upheld the revocation

of Petitioner’s billing privileges because Petitioner’s

owner “personally prepared and mailed the form CMS-855S reflecting [Petitioner’s]
change of address on or about 05/14/2013 so that it was timely delivered to the NSC

within 30 days after [Petitioner’s

relocation [to 41338 Raspberry Drive].” RFH at 2.

After being assigned to hear and decide this case, I issued an Acknowledgment and Pre-

hearing Order (Order) on Septem

ber 26, 2013. In response to the Order, CMS filed a

brief (CMS Br.) and seven exhibits (CMS Exs. 1-7), one of which was the written direct
testimony of an NSC employee (CMS Ex. 1). Petitioner filed a motion for summary

judgment and a brief, and five ex
testimony of: Petitioner’s owner

ibits (P. Exs. 1-5), four of which were the written direct
(P. Ex. 1); Petitioner’s former Office Manager (P. Ex.

2); Petitioner’s Patient Services Coordinator (P. Ex. 3); and the spouse of Petitioner’s

owner (P. Ex. 4). Petitioner later

filed an amended P. Ex. | and withdrew P. Ex. 4.

After denying Petitioner’s motion for summary judgment, I held a hearing on March 13,
2014. At the hearing, I admitted CMS Exs. 1-7 and P. Exs. 1-3 and 5 into the record.
March 13, 2014 Hearing Transcript (Tr.) 8, 9, 13, 32, 40. Further, at the hearing the
following witnesses were cross-examined: the NSC employee; Petitioner’s owner; and

Petitioner’s former Office Manager. Following the hearing, Petitioner filed a post-

hearing brief (P. Post-Hearing Br.

.), CMS filed a post-hearing brief (CMS Post-Hearing

Br.), and Petitioner filed a reply brief (P. Reply Br.). This matter is now ready for

decision.
II. Issues!

1. Whether CMS has a legitimate basis to revoke Petitioner’s enrollment as a
DMEPOS supplier in the Medicare program based on a determination that
Petitioner was not operational (42 C.F.R. § 424.535(a)(5)(ii)) and failed to comply
with Supplier Standard 7 (42 C.F.R. § 424.57(c)(7)).

2. Whether Petitioner reported a change of address to CMS within 30-days of
moving to its new site location.

Ill. Jurisdiction

I have jurisdiction to decide the issues in this case. 42 C.F.R. §§ 498.3(b)(17),
498.5(1)(2); see also 42 U.S.C. § 1395cc(j)(8).

IV. Findings of Fact, Conclusions of Law, and Analysis”

In order to participate in the Medicare program as a supplier, a prospective supplier must
complete the applicable Form CMS-855 enrollment application, which requires
disclosure of the supplier’s address. See 42 C.F.R. § 424.510(a). Once enrolled, a
DMEPOS supplier must report, within 30 days, any changes in its enrollment
information. See 42 C.F.R. §§ 424.57(c)(2), 424.516(c). CMS may perform periodic
revalidations and site visits to verify the enrollment information submitted to CMS, the
supplier’s compliance with Medicare enrollment requirements, the supplier’s compliance
with DMEPOS Supplier Standards, and whether the supplier is operational. 42 C.F.R.
§§ 424.57(c)(8), 424.510(d)(8), 424.515(c), 424.517(a). If CMS or a CMS contractor
determines that a supplier is not operational, then CMS or the CMS contractor may
revoke the supplier’s Medicare billing privileges retroactive to the date that CMS or the
CMS contractor determined that the supplier was not operational. 42 C.F.R.

§ 424.535(a)(5)(ii), (g).

' | informed the parties of the issues in this case in the March 3, 2014 Notice of Hearing
and provided the parties with an opportunity to object to these issues. Neither party filed
a written objection.

2 My numbered findings of fact and conclusions of law appear in bold and italics.
1. An NSC inspector attempted a site inspection on April 25, 2013, at the address
on file for Petitioner’s office (19415 Deerfield Avenue, Suite 204, Lansdowne,
Virginia); however, the location was vacant and no staff was present to allow the
inspector to enter the office.

On April 25, 2013, at approximately 12:45 p.m., an inspector with NSC attempted to
conduct an unannounced site inspection of Petitioner’s office at the 19415 Deerfield
Avenue location. CMS Ex. 2. This was Petitioner’s address on file with NSC on that
date. CMS Ex. 6, at 2; see also CMS Ex. 2, at 1. The inspector observed that Petitioner
vacated this location with no indication of a new address. CMS Ex. 2, at 7. Petitioner
admits that it vacated the 19415 Deerfield Avenue location on April 23, 2013. CMS Ex.
4, at 1; P. Ex. 1, at 1-2; P. Br. at 1-2. Therefore, I find that an NSC inspector was unable
to conduct an unannounced site inspection of Petitioner’s office location address on file
with NSC on April 25, 2013, because Petitioner’s office was vacant and not staffed.

2. CMS had a legitimate basis to revoke Petitioner’s enrollment in the Medicare
program because Petitioner was not operational pursuant to 42 C.F.R
§ 424.535(a)(5).

CMS may revoke a currently enrolled supplier’s Medicare billing privileges if:

Upon on-site review, CMS determines that-

oe Rk

(ii) A Medicare Part B supplier is no longer
operational to furnish Medicare covered items or
services, or the supplier has failed to satisfy any or all
of the Medicare enrollment requirements, or has failed
to furnish Medicare covered items or services as
required by statute or regulations.

42 C.F.R. § 424.535(a)(5)(ii). A supplier is “operational” when it:

has a qualified physical practice location, is open to the public
for the purpose of providing health care related services, is
prepared to submit valid Medicare claims, and is properly
staffed, equipped, and stocked (as applicable based on the
type of facility or organization, provider or supplier specialty,
or the services or items being rendered) to furnish these items

or services.
42 C.F.R. § 424.502.

In the present matter, CMS provided undisputed evidence that Petitioner was not
operational on April 25, 2013, at its business address on file with NSC (i.e., 19415
Deerfield Avenue). Therefore, I conclude that CMS had a legal basis to revoke
Petitioner’s billing privileges under 42 C.F.R. § 424.535(a)(5).

Petitioner raised the issue that it was fully operational on April 25, 2013, at its 41338
Raspberry Drive location. However, the regulatory definition of the term “operational”
refers to the “qualified physical practice location” of a supplier. 42 C.F.R. § 424.502.
Significantly, the enrollment application requests the address of a supplier’s practice
location (CMS Ex. 4, at 5) and a supplier must be able to provide documentation of its
“practice location” with its enrollment application. 42 C.F.R. § 424.510(d)(2)(ii). CMS
may perform on-site inspections to verify that the enrollment information submitted by a
supplier is accurate and to determine compliance with Medicare requirements. 42 C.F.R.
§ 424.517(a). This means that CMS will inspect the “qualified physical practice
location” that has been provided by the supplier and is currently on file with CMS. See,
e.g., JIB Enterprises, LLC, d/b/a Drug Plus Pharmacy, DAB CR3010, at 9 (2013).° In
the present case, on April 25, 2013, that location was 19415 Deerfield Avenue.*

> Departmental Appeals Board decisions cited in this decision are accessible on the
internet at: http://www.hhs.gov/dab/decisions/index.html.

4 As indicated above, Petitioner suggests it maintained a physical facility on April 25,
2013, at 41338 Raspberry Drive (CMS Ex. 4, at 1-2, 14-19; P. Exs. 1; 3; 5), although this
was not the address in NSC’s file at the time of the attempted site inspection. However,
whether or not Petitioner may have technically complied with section 424.57(c)(7) is no
longer an issue I need to address because I have concluded that CMS had a legitimate
basis for revoking Petitioner’s Medicare billing privileges under 42 C.F.R. §
424.535(a)(5). Section 424.535(a)(5) authorizes CMS to revoke Medicare billing
privileges regardless of compliance with section 424.57(c) and, unlike section
424.57(c)(7), a violation of section 424.535(a)(5) results in a retroactive effective date for
the revocation. 42 C.F.R. § 424.535(g).
3. Petitioner did not effectively report its change of address to CMS, from 19415
Deerfield Avenue, Suite 204, Lansdowne, Virginia, to 41338 Raspberry Drive,
Leesburg, Virginia, within 30 days of April 23, 2013, the date Petitioner asserts
it changed locations.

Although Petitioner does not dispute that its location at 19415 Deerfield Avenue was
vacant on April 25, 2013, Petitioner asserts that it moved to a new location at 41338
Raspberry Drive on April 23, 2013, and reported to CMS the change of address within 30
days of April 23, 2013. A DMEPOS “supplier must report to CMS any changes in the
information supplied on the [enrollment] application within 30 days of the change.”

42 C.F.R. § 424.57(c)(2). As indicated above, a supplier provides its practice location on
the enrollment application. See 42 C.F.R. § 424.510(d)(2)(ii); CMS Ex. 4, at 5.
Therefore, Petitioner had 30 days from April 23, 2013, to report its change of address to
CMS. Because NSC never stated that 42 C.F.R. § 424.57(c)(2) was a basis for
revocation, | interpret Petitioner’s position as an affirmative defense to revocation for
failing to be operational. Therefore, Petitioner bears the burden of proving that it timely
reported its change of address to CMS.*

Petitioner’s owner testified that on May 14, 2013, he personally: completed the Form
CMS-855S indicating the change of address for Petitioner; signed and dated the
application; addressed a manila envelope with NSC’s address and Petitioner’s return
address; drove to a United States Postal Service (USPS) office and asked a clerk to weigh
the envelope for postage; paid for the postage in cash; and observed the clerk place the
postage stamp on the manila envelope and place the envelope in the outgoing mail.
Petitioner’s owner also testified that Petitioner never received the envelope back from the
USPS. P. Ex. 1, at 2.

Supporting this testimony is that of Petitioner’s former office manager who testified that,
on May 14, 2013, Petitioner’s owner asked her to look up Petitioner’s supplier number so
that he could enter it on the Form CMS-855S. Further, the former office manager

> Even if Petitioner did not raise this matter as an affirmative defense, in provider and
supplier enrollment and revocation appeals, providers and suppliers must be able to
demonstrate that they meet the enrollment requirements. 42 C.F.R. § 424.545(c).
Therefore, the ultimate burden of proving compliance with the regulations is on the
provider or supplier. See MediSource Corp., DAB No. 2011 (2006).
testified that on May 15, 2013, she noticed that a copy of the completed Form CMS-855S
was on her desk for filing and Petitioner’s owner told the office manager that he had
mailed the Form CMS-855S. P. Ex. 2, at 1; Tr. at 33.

Petitioner argues that it has proven that it mailed the Form CMS-855S within 30 days of
its change in location based on testimony it provided and because Petitioner submitted,
with its reconsideration request, a signed and dated copy of the Form CMS-855S that he
alleges to have mailed to NSC. See CMS Ex. 4, at 3-6. Petitioner argues that it is
sufficient to merely prove that Petitioner mailed the Form CMS-855S because the
common law “mailbox rule” creates a presumption that NSC received Petitioner’s Form
CMS-855S because Petitioner’s owner mailed it in the ordinary course of business.

P. Br. at 7-8; P. Post-Hearing Br. at 4. Further, Petitioner avers that CMS has failed to
rebut this presumption through the testimony of NSC’s employee because NSC’s
employee was unable to testify that she conducted an inquiry as to whether the NSC’s
mailroom received the Form CMS-855S.

lam not convinced that Petitioner proved that it mailed the Form CMS-855S to NSC.
Although Petitioner provided significant evidence that its owner mailed the Form CMS-
8558S, Petitioner has failed to produce any objective evidence to corroborate Petitioner’s
owner’s testimony, such as a sales receipt from the USPS.° It is questionable why
Petitioner has not submitted such a receipt since Petitioner’s owner testified that he
personally paid cash to a USPS clerk to mail the Form CMS-855S. This situation is
particularly perplexing given that Petitioner’s owner and former office manager both
testified that a copy of the Form CMS-855S was filed in their records. One would think
that such careful record keeping would have included the receipt from the USPS. If for
no other reason, Petitioner’s owner would have had an incentive to keep the receipt for
book-keeping purposes and as proof of a business expense that could possibly be
deducted from income taxes. It does not seem likely that Petitioner’s owner would have
discarded the USPS receipt.

In any event, even if Petitioner provided sufficient evidence to prove that Petitioner’s
owner mailed the Form CMS-855S to NSC, I conclude that this is insufficient evidence
to prove that Petitioner actually reported its change of address within 30 days to NSC.
As cited earlier, 42 C.F.R. § 424.57(c)(2) requires DMEPOS suppliers to report changes

® Although Petitioner’s former office manager provided some supporting testimony, she
was not able to testify that she saw Petitioner’s owner actually mail the Form CMS-855S.
Tr. at 34.
in the information provided on its enrollment application within 30 days of the change.
The preamble to the notice of proposed rulemaking in which that provision was proposed
states that the DMEPOS supplier “must notify [CMS] within 35 days of any change... .”
63 Fed. Reg. 2,926, 2,928 (Jan. 20, 2008). Although the final rule modified the length of
time to report from 35 days to 30 days, and moved the provision from subparagraph
(c)(3) to (c)(2), there was no other discussion concerning the specific meaning of the
word “report” as used in 42 C.F.R. § 424.57(c)(7). See 65 Fed. Reg. 60,366, 60,368 (Oct.
11, 2000).

1 interpret the regulatory requirement as meaning that a DMEPOS supplier must
effectively report to CMS (or notify CMS of) the change of its address. A DMEPOS
supplier cannot merely attempt to report to CMS (or notify CMS of) that information.
See JIB Enterprises, DAB CR3010, at 4 (inferring from the petitioner’s assertion that it
mailed notice of an address change “that NSC actually received Petitioner's correctly
completed Form CMS-855S and should have known of Petitioner’s new location” in
order to conclude a material fact was in dispute to deny CMS’s motion for summary
judgment.) (emphasis added); cf: Sherye Epps d/b/a Sunshine Shoes, DAB CR2215, at 11
(2010) (“Apart from her own assertions in briefing, Petitioner’s only evidence to prove
that NSC received a voluntary termination form in September of 2009 is the letter from
the postal employee.”’) (emphasis added).

Petitioner also argues that if it is required to provide proof of receipt of the Form CMS-
855S, such a requirement would mandate, without rulemaking, that providers and
suppliers make all submissions using certified mail or another type of service that tracks
the delivery of submissions. P. Reply Br. at 2-3. Petitioner’s argument misconstrues
CMS’s position. CMS agrees that the regulations do not require that providers and
suppliers send documents by certified mail; however, if they fail to do so, they will be
deprived of evidence they need to prove NSC received those documents. This point was
stated concisely in JIB Enterprises:

Petitioner also did not file a copy of any postal receipt,
certified mail or otherwise, that supported the claims made in
the affidavits. Indeed, there is no requirement that a CMS-
855S be sent by certified mail, but, as this case demonstrates,
it may clarify later discrepancies if they arise.
10

DAB CR3010, at 6; cf: Sherye Epps d/b/a Sunshine Shoes, DAB CR2215, at 12
(“Petitioner could have taken measures within her own control to establish the date of
receipt of her voluntary termination form (such as using certified mailing) and simply
failed to do so.”).

Further, I decline to apply the “mailbox rule” because Petitioner does not cite any
authority, and I know of none, that would authorize me to presume that NSC received a
Form CMS-855S to report a change of address. Even if application of the “mailbox rule”
is appropriate, the record demonstrates that NSC did not receive the Form CMS-855S
that Petitioner asserts was mailed on May 14, 2013.

A review of the record reveals no evidence supporting the conclusion that NSC received
Petitioner’s May 14, 2014 Form CMS-855S. Petitioner’s owner admitted that he did not
know for certain whether NSC received the Form CMS-855S and that he did not have
proof that NSC received the Form CMS-855S. Tr. at 41. Significantly, CMS has
provided evidence, in the form of testimony from an NSC employee, to show that NSC
has no record of receiving the Form CMS-855S.

An NSC employee testified that when mail is delivered to the NSC, employees in the
mailroom open the mail, stamp the documents, assign the documents a control number,
and scan the documents. CMS Ex. 1, at 1. The scanned documents are then uploaded
into NSC’s computer system that controls and tracks applications that it receives. CMS
Ex. 1, at 2. After uploading, an NSC analyst associates the scanned documents with the
proper application at NSC. Tr. at 16. The NSC employee testified that on October 31,
2013, she conducted a search of NSC’s computer system and did not find any record of
receiving a Form CMS-855S in May 2013. CMS Ex. 1, at 2. The NSC employee
attached the results of her search. CMS Ex. 1, at 5-8.

As Petitioner points out, the NSC employee does not work in the NSC mailroom or
supervise anyone in the NSC mailroom. Tr. at 15. Further, the NSC employee’s search
of NSC’s computer records did not include a search of the mailroom; rather, the NSC
employee assumed that all documents received in the mail were scanned and uploaded by
mailroom personnel. See Tr. at 17-19; P. Post-Hearing Br. at 7-8.

Despite the NSC employee’s assumption that the mailroom necessarily always scans and
uploads incoming mail, I am persuaded that her testimony provides sufficient evidence
for me to conclude that the NSC did not receive the Form CMS-855S in May 2013.
11

While it would be virtually impossible for NSC to say with complete certainty that it
never misplaced a piece of mail, the NSC employee testified that she believed all mail
that NSC received is scanned and uploaded because the NSC mailroom has set guidelines
to follow. Tr. at 26. I take this to mean that NSC has uniform procedures for handling
the mail and that if mail is received, mailroom personnel will scan it and upload it. I find
that the search conducted by the NSC employee is sufficient to comply with any duty it
may have had to check for receipt of Petitioner’s Form CMS-855S. See El Jardin
Pharmacy, Inc., DAB No. 2438, at 5 (2012) (“There is, moreover, substantial evidence in
the record to support [a finding that notice of a change of address was not sent until
December 2010], including the testimony of the NSC representative that NSC did not
have anything in its files about Petitioner’s change in location at the time of the on-site
inspection or receive a CMS855S from Petitioner prior to December 2010.”).

V. Conclusion

For the reasons stated above, I affirm CMS’s revocation of Petitioner’s Medicare billing
privileges.

/s/
Scott Anderson
Administrative Law Judge
